Fourth Court of Appeals
                               San Antonio, Texas
                                      April 29, 2015

                                   No. 04-15-00186-CR

                     Dianna Wyrick RODRIGUEZ aka Dianna Ring,
                                     Appellant

                                           v.
                                          The
                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR6189
                      Honorable Raymond Angelini, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on April 29, 2015.


                                             _____________________________
                                             Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk